The Court said: "This is a petition for a mandamus to compel the Clerk of the Circuit Court for Carroll County to issue to the appellant a license to sell liquor and keep an ordinary in Carroll County, under the provisions of sections 67-72, of Art. 56, Code Public General Laws. This proceeding is based upon the assumption that the Act of 1894, ch. 6 (the local law now in force in Carroll County), was invalid and unconstitutional because it imposed upon the Judges of that Court a non-judicial duty. In the case of McCrea v. Roberts, ante, p. 238, we have considered the Act of 1894, ch. 6, and held it to be valid and constitutional. The application, then, in this case, being under the general and not the local law, it is quite clear that it must fail. The local law of Carroll County being in force, the application must be made under that law. For this reason the order of Court dismissing the appellant's petition for mandamus
will be affirmed."
Opinion by BRISCOE, J., filed March 16th, 1899.